Citation Nr: 1022078	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1945 to December 
1947, from July 1950 to July 1951, from February 1957 to 
February 1965, and from August 1972 to January 1977, 
including during the Korean Conflict and in the Republic of 
Vietnam, and his decorations include the Combat Action 
Ribbon.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, which granted service 
connection for PTSD and assigned a 10 rating effective July 
28, 2003.  

During the course of the appeal, in a February 2006 Statement 
of the Case (SOC), the RO increased the evaluation of the 
service-connected PTSD from 10 percent to 30 percent 
effective July 28, 2003.  Inasmuch as a rating higher than 30 
percent is available, and inasmuch as a Veteran is presumed 
to be seeking the maximum available benefit for a given 
disability, the Veteran's claim for a higher rating as 
reflected on the title page remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Further, as the claim involves a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

In September 2009, the Board remanded this matter to the RO 
for additional evidentiary development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

Throughout the period of appellate review, the service-
connected PTSD is not shown to have been manifested by more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
performing satisfactorily, with routine behavior, self-care, 
and conversation normal) due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 30 percent for the service-connected PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.

In this case, the Veteran's claims arise from his 
disagreement with the initial evaluation following the grant 
of service connection. Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, after a careful review of the 
file, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). First, the RO has obtained service 
treatment records and VA treatment records, and the Veteran 
submitted private medical evidence on his behalf. 

Second, the Veteran was afforded numerous VA medical 
examinations during the course of the appeal. The Board finds 
that the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
pertinent medical history, his lay assertions and current 
complaints, and because they describe the service-connected 
PTSD in detail sufficient to allow the Board to make a fully 
informed determination. Barr v. Nicholson, 21 Vet. App. 303 
(2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   Furthermore, the Veteran has not asserted, and the 
evidence does not show, that his PTSD symptoms have increased 
in severity since the most recent evaluation in February 
2010. The Board accordingly finds no reason to remand for 
further examination.  

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the September 2009 Board remand directives.  A remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999). 

In particular, with regard to the Veteran's claim for a 
higher initial evaluation, the Board directed the AMC/RO to 
send the Veteran a letter asking him to identify any health 
care providers having treatment records pertinent to his 
claim.  The RO accomplished this with a November 2009 letter.  
Although Board also directed the AMC/RO to obtain the actual 
treatment records of the Veteran's private treating 
psychiatrist, Edwin W. Hoeper, M.D., the Veteran did not 
respond to the RO's November 2009 letter requesting 
sufficient information to allow the RO to obtain the records.  

The Board's September 2009 remand also instructed the AMC/RO 
to schedule the Veteran for a VA examination to determine 
current severity of his service-connected PTSD.  As 
indicated, this was accomplished in February 2010.  

For these reasons, the Board finds that all of the Board's 
December 2009 remanded directives have been substantially 
complied with and no further remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. 
App. at 104-05. 

As VA's duties to notify and assist have been satisfied, it 
is not prejudicial for the Board to proceed with appellate 
review. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

II.  Analysis

The Veteran asserts that an initial evaluation higher than 30 
percent is warranted for his service-connected PTSD.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1, et. al.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished appeals involving a Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Accordingly, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See id. at 
126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection 
for PTSD.  The Board's adjudication of this claim accordingly 
satisfies the requirements of Hart.  

Evaluations of mental health disorders, such as the Veteran's 
service-connected PTSD, are assigned under the provisions of 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders.  The rating criteria are as follows:

A rating of 10 percent is assignable for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or with 
symptoms controlled by continuous medication.

A rating of 30 percent is assignable for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally performing satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  Rather, the determination should be based on all of 
a Veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).

For instance, the scores assigned under the Global Assessment 
of Functioning (GAF) scale are an important consideration.  
See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
They reflect the psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness.  GAF scores between 61 and 70 reflect either some 
mild symptoms (e.g., depressed mood and mild insomnia); or 
some difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  By comparison, GAF scores 
between 51 and 60 reflect either moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks); or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with co-
workers), and GAF scores between 41 and 50 reflect either 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting); or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).   See Quick Reference to the 
Diagnostic Criteria from DSM-IV, Washington, D.C., American 
Psychiatric Association, 1995.  

Here, the pertinent evidence addressing the severity of the 
Veteran's service-connected PTSD during the period of 
appellate review first consists of a VA outpatient 
psychological evaluation from September 2003.  The evaluation 
report shows that the VA psychologist performed a clinical 
interview and administered extensive diagnostic tests.  The 
Veteran's complaints included monthly intrusive memories, 
weekly distressing nightmares, anxiety, avoidance, moderate 
difficulty remembering details of his traumatic experiences, 
moderate detachment from others, and a moderate sense of a 
shortened future.  He experienced heart-racing and sweaty 
palms when watching Iraqi war news.  He described himself as 
a "loner."  The Veteran also endorsed symptoms of 
hyperarousal with sleep difficulties several times per week 
(two hours loss of sleep per night), moderate angry outbursts 
( one to two times per week), severe hypervigilance (most of 
the time), and severe startle reaction (several times per 
week).  He also reported survivor's guilt and monthly 
moderate reduction in awareness (e.g., not knowing how he got 
somewhere).  

On clinical interview using the Major Depression module, the 
VA psychologist found that the Veteran endorsed mild 
transient depressed mood and persistent fatigue; he denied 
anhedonia, appetite disturbance, concentration difficulties, 
agitation, feelings of worthlessness, and suicidal ideation.  
At the time of the evaluation, the Veteran was retired, but 
he denied any work-related interpersonal difficulties prior 
to retirement.  He also described being active in Veterans 
organizations, having many friends, and enjoying traveling.  
In fact, he met a group of friends for dinner every night, he 
volunteered at a VA clinic, and he enjoyed daily morning 
walks.  Mental status examination revealed a euthymic mood, 
reactive and appropriate affect, no evidence of thought 
disorder or psychosis, and cooperative and direct responses.  
The Veteran denied suicidal ideation and homicidal ideation, 
and did not appear to be an imminent danger to himself or 
others.  

In summary, the VA psychologist in September 2003 noted, the 
evaluation revealed PTSD symptoms more severe immediately 
following the Veteran's return from Vietnam, but with 
symptoms still causing current distress and impairment in 
social functioning.  The VA psychologist diagnosed the 
Veteran with PTSD, chronic, and assigned a GAF score of 70.  

In connection with his present claim, the Veteran underwent a 
VA examination in January 2004 to determine the current 
severity of his service-connected PTSD.  The VA examiner 
reviewed the claims file and performed a clinical interview 
during which the Veteran described intermittent periods of 
worse symptomatology.  The Veteran also indicated that he was 
"jumpy" and easily startled.  He experienced a sleep 
impairment involving sporadic and interrupted sleep with 
trouble falling asleep and nightmares two to three times per 
week.  The Veteran also reported having flashbacks once per 
week, intrusive thoughts, anxiety, and hypervigilance.  He 
denied panic attacks, and he had had no in-patient 
psychiatric treatment and took no medications.  The Veteran 
further explained that although he was retired and lived 
alone, he was commander of his VFW post, he went to church, 
had some friends, and did his own cooking and cleaning.  He 
was also close to his son.  Otherwise, he had limited 
recreational and leisure pursuits.  

On mental status examination, the VA examiner found that the 
Veteran was alert, cooperative, casually and neatly dressed.  
There were no loose associations or flight of ideas and no 
bizarre motor movements or tics.  Although his mood was a bit 
tense, he was friendly and cooperative with an appropriate 
affect.  The Veteran denied homicidal ideation and suicidal 
ideation. There was no impairment in thought process or 
communication, and no delusions, hallucinations, ideas of 
reference, or suspiciousness.  The Veteran was oriented times 
three, and his memory-remote and recent-was good.  Insight, 
judgment, and intellectual capacity appeared adequate.  With 
specific regard to PTSD symptomatology, the examiner noted 
that the Veteran felt emotionally numb; his symptoms caused 
distress and interfered "some" with his work and social 
activities.  The Veteran reported that he stayed to himself.  

Based on the results of his examination, the VA examiner 
diagnosed PTSD with mild social impairment.  The examiner 
assigned a GAF of 60 representing moderate symptoms and some 
impairment with psychosocial function.  The Veteran was 
capable of managing his own financial affairs.  

Subsequent VA primary care notes from March 2005 and February 
2006 show that the Veteran reported a mild sense of 
loneliness, but he reported staying busy with volunteer work 
and weekly social meetings.  He did not take medication for 
his PTSD symptoms.  Similarly, a June 2005 VA therapy note 
shows that the Veteran described becoming close to his son 
since the Veteran's wife died.  The Veteran also reported 
being "very involved" in many Veterans groups and he 
volunteered at a VA clinic.  Mental status exam revealed a 
constricted affect, but logical and goal directed thoughts, 
and no evidence of auditory or visual hallucinations.  He 
denied suicidal ideation and did not appear to be a danger to 
self or others.  A November 2005 VA therapy note shows 
similar results on mental status examination.   

The Veteran underwent another VA examination in February 
2006.  The VA examiner reviewed the claims file.  During a 
clinical interview, the Veteran described his symptoms as 
presently bothering him more.  The symptoms included 
nightmares, anxiety, being easily started, sporadic sleep 
with difficulty falling asleep and interrupted sleep, 
nightmares one to two times per week, intrusive thoughts, 
hypervigilance, and discomfort in crowds.  He had a sporadic 
temper and survivor guilt; he also avoided combat- or war-
related television.  The Veteran denied any inpatient 
psychiatric treatment, and he took no psychotropic 
medications.  He retired in 1994 after working 14 years as a 
bank clerk.  With regard to social activities, the Veteran 
reported living alone, but doing his own cooking and 
cleaning.  He had some friends and attended church.  He was 
also close to his son.  The examiner noted that the Veteran 
had few friends and limited recreational and leisure 
pursuits.  

The VA examiner also performed a mental status examination, 
which the Board notes, shows results substantially similar to 
results reported by the prior, January 2004 VA examiner.   
Based on the results of his examination, the February 2006 VA 
examiner diagnosed the Veteran with PTSD.  He assigned a GAF 
score of 54.  

Then, in May 2006, the Veteran underwent a psychiatric 
evaluation with a private (non-VA) psychiatrist.  On review 
of the pertinent history, the psychiatrist noted that the 
Veteran was only married once prior to being widowed; he had 
been married 9 years.  He was retired since 1993 from his job 
which he had worked for 14 years.  During the psychiatrist's 
clinical interview, the Veteran reported nightmares 1 to 2 
times per week from which he woke up in a panic and sweats 
lasting 3 to 5 minutes.  He also had flashbacks 1 to 2 times 
per month, and panic attacks 2 times per month (lasting 5 to 
10 minutes).  He also started easily, had hypervigilance, but 
socialized frequently with his family and a few friends.  The 
psychiatrist indicated that the Veteran's recent memory was 
severely impaired, as he could not remember what he had read 
and got lost when traveling.  The Veteran's working memory 
was 100 percent impaired.  The psychiatrist explained that 
the Veteran had anger, sadness, and fear that came upon him 
without knowledge of why 25 percent of the time, which 
indicated a dysfunctional prefrontal cortex.  The Veteran 
also felt depressed 50 percent of the time with no energy and 
little interest in things.  He had occasional crying spells 
and he angered and agitated easily.  He also felt helpless 
and suicidal at times.  

Based on results of his evaluation, the private psychiatrist 
diagnosed the Veteran with chronic PTSD and chronic major 
depression; he assigned a GAF score of 40.  The psychiatrist 
summarized that the Veteran's service-connected PTSD caused 
the Veteran to be mildly compromised in his ability to 
sustain social relationships, and he was unable to sustain 
work relationships.  Therefore, he was considered to be 
permanently and totally disabled and unemployable.  The 
psychiatrist prescribed medication and ongoing psychotherapy.  

The Veteran underwent a third VA PTSD examination in October 
2006.  The VA examiner thoroughly reviewed the claims file 
including the private May 2006 psychiatric evaluation report.  
During the clinical interview, the Veteran reported that his 
symptoms were worse, though he could not describe how.  In 
any event, he described being "somewhat anxious," with 
nightmares and intrusive thoughts once per week, avoidance, 
being easily started, hypervigilance.  He disliked crowds, 
but could tolerate them.  He described his temper as 
"fair," and he indicated that although he occasionally felt 
sad for a day or two, he did not cry.  He also had "fair" 
interest and energy.  He denied panic attacks and inpatient 
treatment, but used medication and saw a private psychiatrist 
every four months.  With regard to his employment history, 
the Veteran explained that he retired in 1994, but had never 
missed work due to his psychiatric symptoms.  With regard to 
activities of daily living (ADLs) the Veteran reported that 
he dressed, fed, and attended to his own needs.  He lived by 
himself and did his own cooking and cleaning.  He had few 
friends, but had attended a VFW convention a few months ago 
(he drove himself there and back).  He also went to church.  
He again reported being close to his son.  

On mental status exam, the VA examiner found that the Veteran 
was alert, cooperative and pleasant; he was appropriately 
dressed.  There were no loosened associations or flight of 
ideas, no bizarre motor movements or tics; mood was tense, 
but cooperative and friendly; mood was appropriate.  The 
Veteran denied suicidal and homicidal ideation and intent; 
there was no impairment of thought processes or 
communication, no delusions, hallucinations, ideas of 
reference, or suspiciousness; he was oriented time three, and 
his recent and remote memory appeared good.  Insight and 
judgment also appeared adequate.  

Based on the examination results, the October 2006 VA 
examiner diagnosed PTSD with some impairment of interpersonal 
interactions.  He assigned a GAF score of 55.  

A subsequent VA individual therapy note from January 2009 
shows that the Veteran continued to be involved with his 
church.  On mental status examination, the VA therapist found 
that the Veteran appeared neatly dressed with good eye 
contact.  Speech with some latency, soft at times.  
Otherwise, the mental status examination was consistent with 
the October 2006 VA examiner's examination.  

The record also shows that the Veteran attended bimonthly VA 
PTSD group therapy from April 2005 to July 2005 and from 
September 2005 to January 2010.  In summary, the group 
therapy notes show that the Veteran listened attentively and 
offered feedback to other group members.  He also shared his 
insights with other group members.  He consistently denied 
suicidal and homicidal ideation, intent and plan, and the 
assessment is noted as PTSD, chronic, severe.  The most 
recent treatment notes indicate that the Veteran was alert 
and fully oriented with no signs of significant psychological 
distress, and no indication of suicidal ideation, homicidal 
ideation, or acute agitation.  

Most recently, the Veteran underwent a VA examination in 
February 2010.  The VA examiner noted that she extensively 
reviewed the Veteran's claims file.  The examiner, 
accordingly, noted the Veteran's non-medical disorders. The 
VA examiner also performed a clinical interview, during which 
the Veteran reported finding his PTSD group therapy helpful.  
He also took medication, which improved his sleep, reduced 
his overall anxiety, and resulted in less severe mood swings.  
With regard to his work history, the Veteran reported last 
working in 1994.  He had not had significant problems 
completing his work, but had moderate concentration 
difficulties, and some interpersonal difficulty.  Currently, 
he was retired, but volunteered eight hours per week.  He 
denied any difficulties completing his tasks and enjoyed the 
work because it kept him busy and allowed him to socialize.  
With regard to his social history, the Veteran reported being 
married for 42 years until his wife's death in 1997.  They 
had a "somewhat distant relationship," including arguing 
and two violent episodes.  He also had a son with whom he 
spoke weekly.  Otherwise, the Veteran indicated that he had 
few social relationships.  He had two close friends, but did 
not feel comfortable confiding in anyone.  He had limited 
social activity and felt lonely.  He had monthly VFW and 
Marine Corps League meetings, plus he regularly attended 
church services, including participation in the church's 
choir.  Otherwise, he enjoyed "fairly solitary pursuits" 
such as reading and morning walks in the mall.  The VA 
examiner found the Veteran's psychosocial functioning to be 
"moderately impacted" by his PTSD symptoms.  

On mental status examination, the VA examiner found the 
Veteran to be dressed in casual clothing with appropriate 
grooming.  He had fair eye contact, but displayed a mild tic 
and he frequently scratched his nose.  He was alert and fully 
oriented.  Speech was normal; mood was calm, and affect was 
appropriately variable.  Thought process was lineal and goal-
directed most of the time; judgment and insight were deemed 
"fair."  The Veteran described mild memory problems, such 
as needing to write down important things and trouble 
remembering past events.  He denied suicidal ideation and 
hallucinations, and there was no indication of delusions or 
paranoia.  He "occasionally" experienced depressed mood, 
which he rated as 5 out of 10 in severity. He also endorsed 
occasional anhedonia, crying, fatigue, and restlessness.  He 
had panic attacks, which he described as confusion and 
disorientation while driving, approximately once per month.  

With regard to his PTSD symptoms, the VA examiner found that 
the Veteran had clinically significant re-experiencing 
symptoms and avoidance symptoms, including a definite loss of 
interest in activities he previously enjoyed and emotional 
numbing.  The Veteran further endorsed clinically significant 
hyperarousal symptoms, including mild irritability with 
verbal aggressiveness, but without physical violence.  
According to the VA examiner, a PTSD Checklist was 
administered and results showed mild PTSD symptoms, and a 
Beck Depression Inventory showed moderate depression.  

Based on the examination results, the VA examiner diagnosed 
PTSD, and assigned a current GAF score of 55.  The VA 
examiner summarized that the Veteran had noted some 
improvement in symptoms since his last claim, with the 
improvement likely due to his psychiatric medication.  
Overall, the VA examiner found the severity of the Veteran's 
symptoms "moderate" with moderate impairment in 
occupational and social functioning.  The VA examiner opined 
that it is more likely than not that the Veteran's PTSD 
symptoms have remained constant since his prior evaluation in 
2006.  

Regarding the Veteran's employability, the VA examiner opined 
that it is at least as likely as not that the Veteran has the 
capacity to be employed in his field, but it is unlikely he 
would actually achieve substantial gainful employment given 
the current job market, his age, and chronic and moderate 
PTSD symptoms.  The VA examiner concluded that the Veteran 
experienced moderate occupational and social impairment with 
occasional decrease in work efficiency and social 
functioning.  

In comparing the Veteran's symptoms during the period 
appellate review, as noted, to the rating criteria, the Board 
finds that the service-connected PTSD does not warrant an 
evaluation in excess of the currently assigned 30 percent.  
In particular, the evidence shows constricted affected during 
a June 2005 individual therapy session, but otherwise the 
Veteran had an appropriate affect.  His speech showed some 
latency in November 2005 and January 2009, but was otherwise 
normal, including at the most recent VA examination in 
February 2010.  In other words, there is no indication of 
flattened affect or circumstantial, circumlocutory, or 
stereotyped speech.  

The Veteran endorsed panic attacks in May 2006 and February 
2010, but he denied panic attacks in January 2004 and October 
2006.  In any event, he reported panic attacks of two times 
per month in May 2006 and once per month in February 2010.  
There is no indication  of difficulty in understanding 
complex commands, or impaired abstract thinking.  

His mood was euthymic in September 2003, but then his mood 
was tense in January 2004, February 2006, and October 2006, 
and in February 2010 he reported depression and having 
emotional numbing, plus loss of interest in activities he 
previously enjoyed.  Nonetheless, he reported in February 
2010 that his medication had improved his anxiety and 
resulted in less severe mood swings.  The Board points out 
that depressed mood and anxiety are consistent with a 30 
percent disability rating.  See 38 C.F.R. § 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders.  

In May 2006, a non-VA psychiatrist characterized the Veteran 
as having severely impaired memory, such that the Veteran 
could not remember what he had read and got lost when 
traveling, and had working memory 100 percent impaired.  
During an October 2006 VA examination, by comparison, the 
Veteran described driving to Las Vegas by himself to attend a 
VFW convention.  Also, mental status examinations in January 
2004, February 2006, and October 2006 showed no impairment in 
short or long-term memory.  The Board recognizes that the 
Veteran during the February 2010 VA examination reported mild 
memory problems, such as needing to write down important 
things and trouble remembering past events.   The May 2006 
and February 2010 complaints, however, represent mild memory 
loss, such as forgetting names, directions, and recent 
events, which is characteristic of the schedular criteria for 
a 30 percent evaluation.  See id.  

The evidence also does not show difficulty in establishing or 
maintaining effective work and social relationships.  The 
Veteran has reported that he retired in 1994 from his job as 
a bank clerk.  He has also described feeling lonely after his 
wife's death in 1997.  The non-VA psychiatrist reported in 
May 2006 that the Veteran was permanently and totally 
disabled and unemployable.  More recently, during the 
February 2010 VA examination, the Veteran indicated that he 
never had significant problems completing his work, but had 
moderate concentration difficulties, and some interpersonal 
difficulty.  The record, by comparison, shows that the 
Veteran in September 2003 denied ever having any work-related 
interpersonal difficulties prior to retirement.  Similarly, 
during an October 2006 VA examination, the Veteran denied 
every missing work due to his psychiatric symptoms.  He has 
also consistently described, including in September 2003, 
January 2004, and June 2005, such extensive social activities 
as being active in Veterans' organizations and his church, 
and volunteering.  He has also reported meeting a group of 
friends for dinner every night, being very close to two 
individuals, and being close to his son.  This evidence, in 
summary, shows that although the Veteran describes himself as 
lonely, he has been actively involved in numerous social 
activities since his retirement.  

Finally, the Veteran in February 2010 described mild 
irritability with verbal aggressiveness, but he denied any 
periods of physical violence.  The non-VA psychiatrist in May 
2006 also indicated that the Veteran had suicidal ideation.  
The extensive VA treatment notes, by comparison, show that 
the Veteran continuously denied suicidal ideation.   

For these reasons, the Board finds that although the Veteran 
is shown to have some symptoms meeting the criteria for a 
higher rating, such as impairment in memory and disturbance 
in motivation, the evidence overall does not show symptoms 
more nearly approximating a 50 percent rating.  See Mauerhan, 
16 Vet. App. at 442-43.  

In making this determination, the Board has also considered 
the Veteran's assigned GAF scores during the period under 
review.  As shown, the Veteran's GAF scores during the period 
in question ranged from a high of 70 in September 2003 to a 
low of 40 in May 2006.  The scores, however, were generally 
in the range of 51 to 60, which reflects a moderate degree of 
difficulty functioning in social and occupational 
functioning, which is consistent with the symptoms noted by 
the various examiners and consistent with a 30 percent 
rating.  

In conclusion, the Board finds that an evaluation higher than 
30 percent is not warranted for the service-connected PTSD.  
"Staged ratings" are not warranted because the schedular 
criteria for a higher rating were not met at any time during 
the period under appellate review.  See Hart, 21 Vet. App. at 
505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on a schedular 
evaluation.  To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, the issue of whether referral for 
extraschedular consideration is warranted must be deferred in 
light of the Veteran's outstanding claim for a TDIU.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.


REMAND

Upon review, the Board finds that the Veteran's claim for a 
TDIU must be remanded for further development.  

The Board previously remanded the matter in September 2009.  
Upon remand, however, there was not substantial compliance 
with the Board's remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand orders.   Where the remand orders 
of the Board were not substantially complied with, the Board 
itself errs in failing to insure compliance; in such 
situations the Board must remand back to RO for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. 
West, 13 Vet. App. 141 (1999).

In particular, the Board directed the RO to schedule the 
Veteran a VA examination to determine whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and without 
regard to advanced age.  

The Board points out that the Veteran is presently service-
connected for PTSD, prostate cancer, status post radiation 
therapy, tinnitus, left ear hearing loss, left varicocele, 
epidermophytosis of the feet, and erectile dysfunction.  Upon 
remand, the RO did not schedule the Veteran for an 
appropriate VA examination to determine whether the Veteran's 
service-connected disabilities when considered together 
render him unable to secure or follow a substantially gainful 
occupation.  The Veteran underwent a VA psychiatric 
examination in February 2010, but the VA examiner did not 
take into consideration the Veteran's service-connected 
disabilities other than PTSD in making her determination 
regarding the Veteran's unemployability.  

Moreover, the February 2010 VA examiner offered an unclear 
and inconsistent opinion that does not provide a sufficient 
basis upon which the Board can make a fully informed 
determination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303.  
Specifically, the VA examiner opined that it is at least as 
likely as not that the Veteran has the capacity to be 
employed in his field.  The VA examiner, however, then 
qualified this opinion by indicating that it is unlikely the 
Veteran would actually achieve substantial gainful employment 
given the current job market, his age, and his chronic and 
moderate PTSD symptoms.  The VA examiner, in other words, 
considered the Veteran's age in finding that he was actually 
unemployable.  

In any event, the VA examiner's opinion, without 
consideration of the Veteran's age, indicates that referral 
for extraschedular consideration is appropriate.  38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) (2009).  The Board also points out 
that opinions of a January 2004 VA examiner and May 2006 non-
VA psychiatrist are consistent with the February 2010 VA 
examiner's conclusion that the Veteran's PTSD symptoms render 
him unemployable.  Thus, unless the RO otherwise finds that a 
TDIU is warranted, the matter should be referred for 
extraschedular consideration.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should schedule the Veteran for 
an appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as 
to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities (PTSD, 
prostate cancer, status post radiation 
therapy, tinnitus, left ear hearing loss, 
left varicocele, epidermophytosis of the 
feet, and erectile dysfunction), either 
alone or in the aggregate, render him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

2.  Unless the RO otherwise determines 
that a TDIU is warranted, the RO must 
determine whether matter should be 
referred to the Under Secretary for 
Benefits or the Director of Compensation 
and Pension Service for consideration of 
whether entitlement to a TDIU on an 
extraschedular basis pursuant to 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) (2009).

3.  After completing the requested 
actions, and any additional notification 
and/or development warranted by the 
record, the RO should readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and 
his representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


